Citation Nr: 1216514	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  06-09 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for a right ankle disability. 


REPRESENTATION

Veteran represented by:	AMVETS

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 2000 to December 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2005 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2009, the Veteran appeared at hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In March 2010, the Board remanded the claims of service connection for tinnitus and a right ankle disability.  As the requested development was completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

While on appeal in a rating decision in May 2011, the RO granted service connection for facial numbness.   

In December 2011, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA) on the claim of secondary service connection for tinnitus.  In January 2012, the Veteran and her representative were provided a copy of the VHA opinion and afforded the opportunity to submit additional argument or evidence.  In February 2012, the Veteran notified the Board that she had no further argument or evidence to submit.







FINDINGS OF FACT

1.  Tinnitus had onset in service.

2.  A right ankle disability was not shown in service or since service or currently.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

2.  A right ankle disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 






Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in December 2004 and in March 2006.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  

Additionally, the Veteran was notified that VA would obtain service records, VA records and records of other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records or with her authorization VA would obtain any such records on her behalf.  The notice included the provisions for the effective date of the claim and for the degree of disability assignable

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).




To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice, the claim was readjudicated as evidenced by the supplemental statement of the case, dated in September 2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, service personnel records, and VA records.  The Veteran was afforded VA examinations in 2005 and in 2010.

The reports of the VA examinations contain a medical history and findings and discussion of the pertinent facts so that the reports are adequate to decide the claims of service connection on a direct basis.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (a medical examination is adequate, when based on consideration of the Veteran's medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation is a fully informed one). 

In December 2011, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA) on the claim of secondary service connection for tinnitus.  After the Veteran was provided a copy of the VHA opinion and afforded the opportunity to submit additional argument and evidence, the Veteran notified the Board that she had nothing further to submit and asked the Board to proceed immediately with the adjudication of her appeal.





As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active air service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active air service. 38 U.S.C.A. § 1110 (wartime service). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110  as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 





For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may be granted for a disability that is proximately due to or the result of a service- connected disability, also referred to as secondary service connection. 38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability. 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not served in combat, the combat provisions of 38 U.S.C.A. § 1154(b) apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).


When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Service Connection

Tinnitus

Facts 

The Veteran served on active duty at Lackland Air Force Base from December 2000 to December 2004.  Her military occupational specialty was Medical Service Journeyman.  The service personnel records show that the Veteran completed a medical service apprentice course and worked as a medical service journeyman with a Surgical Operation Squadron.    

The service treatment records show that the Veteran was treated for migraine headaches.  On a medical assessment in September 2004 prior to separation from service, the Veteran stated that she intended to seek VA disability for ringing in her ears.  



Before September 2004, the service treatment records contain no complaint, finding, history, treatment, or diagnosis of tinnitus.  In July 2004, the Veteran denied ringing in the ears.  

After service, on VA examination in April 2005, the Veteran complained of occasional tinnitus, lasting for several seconds on the average of two to three times a month.  It was noted that the Veteran took Excedrin for migraine headaches.   The VA examiner reported no diagnosis.  The VA examiner explained that the occasional tinnitus described by the Veteran was not pathological and in any case was unrelated to noise exposure in service. 

In a rating decision in August 2005, the RO granted service connection for migraine headaches.

In a statement in March 2006, the Veteran stated that she did not have tinnitus before service, that in service she had noise exposure for three years, working on a fight line, and that she was currently having more frequent episodes of tinnitus. 

On VA examination in March 2009, the Veteran stated that she took Extra Strength Excedrin or Zomig for her headaches. 

In December 2009, the Veteran testified that she was a medic in service and that she worked on a flight line, where she was exposed to noise.  She stated that her tinnitus is intermittent and that tinnitus started in service. 

In May 2010, on VA examination, the Veteran stated that she was taking zolmitriptan and Excedrin for headaches.  The Veteran complained of progressive recurrent tinnitus.  The Veteran stated that tinnitus began after service, but she may have had tinnitus in service.  The diagnosis was recurrent tinnitus.  





The Board obtained a medical expert opinion from the Veterans Health Administration (VHA) on the claim of secondary service connection for tinnitus.  In The opinion was provided by the Chief of Neurology, Professor of Neurology and Ophthalmology, at a VA Medical Center.  The VHA medical expert found no scientific evidence of nexus between zolmitriptan and tinnitus.  The VHA expert also found that it was highly unlikely that the Veteran's tinnitus was related to the service-connected migraine headaches because there was no indication that the Veteran had taken enough Excedrin in a single setting or with chronic usage to reach long term ototoxicity and that intermittent tinnitus is not a long term sequel of salicylate use.  

Analysis

On the basis of the service treatment records, the Veteran complained of ringing in the ears, tinnitus, on a medical assessment in September 2004 prior to separation from service, even though a month earlier she had denied ringing in the ears.  And the Veteran is competent to describe tinnitus, which is capable of lay observation. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that ringing in the ears or tinnitus is capable of lay observation). 

After service, on VA examination in April 2005, the Veteran complained of occasional tinnitus.  In a statement in March 2006, the Veteran stated that she did not have tinnitus before service and that she was currently having more frequent episodes of tinnitus.  In December 2009, the Veteran testified that her tinnitus was intermittent and that tinnitus started in service.  In May 2010, on VA examination, the Veteran complained of progressive recurrent tinnitus.  The Veteran stated that tinnitus began after service, but she may have had tinnitus in service.  The diagnosis was recurrent tinnitus. 






The Board finds the Veteran's statements about ringing in the ears in service and since service to be consistent and therefore credible.  While the Veteran did deny ringing in the ears a month before she asserted that she was seeking disability for ringing in the ears, her statements are not are mutually exclusive, that is, both statement can be true.  Also in May 2010, on VA examination, the Veteran stated that tinnitus began after service, but she may have had tinnitus in service.  Again her statement that she may have had tinnitus in service is consistent with her contemporaneous statement in service that she was seeking disability for ringing in the ears.  And the current diagnosis of recurrent tinnitus is favorable to the claim. 

As the Veteran's lay statements are competent and credible with regard to describing ringing in the ears, tinnitus, in service and since service, and with evidence of current disability and evidence of a relationship between the current disability and ringing in the ears on the basis of competent lay evidence of continuity, all the elements of service connection have been met and service connection is established.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335   (Fed. Cir. 2006) (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence). 

Since the Board is granting service connection directly related to service, the Board need not address secondary service connection.  

Right Ankle

Facts 

The service treatment records show that in April 2003 the Veteran was seen for a complaint of right ankle pain after she had fallen down stairs about two and a half weeks earlier.  The pertinent findings were swelling and pain.  The assessment was right ankle sprain.  


The remainder of the service treatment records, including the medical assessment prior to separation from service, contain no further complaint, finding, history, treatment, or diagnosis of a right ankle abnormality. 

After service, on VA examination in April 2005, the Veteran denied any symptoms related to the right ankle.    

In a rating decision in August 2005, the RO granted service connection for a chronic left ankle sprain.

VA records show that in August 2008 the Veteran complained of left ankle pain. There was no reference to the right ankle.

In December 2009, the Veteran testified that she injured her right ankle during service and she described occasional right ankle pain and stiffness for which she took Motrin if needed.

On VA examination in May 2010, the Veteran stated that she had occasional right ankle pain.  She denied any instability, locking, episodes of swelling or inflammation, the use of a brace or other assistive device, hospitalization, surgery, or reinjury.  She stated that she was able to walk a quarter of a mile and stand for 30 minutes and was uninhibited in her activities of daily living.  Physical examination of the right ankle showed dorsiflexion to 30 degrees and plantar flexion to 45 degrees.  X-rays showed no abnormality. 

The VA examiner found no evidence of a right ankle disability and expressed the opinion that it was unlikely that the Veteran's right ankle complaints were related to a sprain seven years earlier.






Analysis 

Although the Veteran suffered a right ankle sprain in service, this alone is not enough to establish service connection.  There must be a current disability resulting from the in-service injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997); see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that the interpretation of section 1110 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary). 

The record shows that after service on VA examination in April 2005 the Veteran denied any symptoms related to the right ankle.  VA records show that in August 2008 the Veteran complained of left ankle pain, but there was no complaint about the right ankle.  On VA examination in May 2010, range of motion of the ankle was normal and there was no evidence of instability.  X-rays showed no abnormality. The VA examiner found no evidence of a right ankle disability, and expressed the opinion that it was unlikely that the Veteran's right ankle complaints were related to a sprain seven years earlier.

As there is no competent medical evidence of record showing that the Veteran actually has a right ankle disability, service connection under any theory of entitlement cannot be granted in the absence of a present disability.  In the absence of proof of a present right ankle disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In December 2009, the Veteran described occasional right ankle pain and stiffness. And on VA examination in May 2010, the Veteran stated that she had occasional right ankle pain. 







In statements and in testimony to the extent the Veteran associates ankle pain and stiffness to a right ankle disability, the Veteran as a lay person may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  And in certain circumstances a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  38 C.F.R. § 3.159.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 

As the Veteran was trained as a medic in service, she clearly has some medical education, training, and experience, but no factual foundation has been established to show that the Veteran's medical education, training, and experience otherwise qualified her to diagnose an orthopedic disability. And the Veteran has not claimed that she has specialized education, training, and experience to diagnose an orthopedic disability.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (though medically trained as a nurse, the witness had no special knowledge, regarding the medical specialty, cardiology, was not probative evidence). 







For this reason, Veteran's statements and testimony are not competent evidence on the question of the presence or diagnosis of a right ankle disability since service, and the Veteran's statements and testimony are excluded, that is, not to be considered as evidence favorable to claim on the material issue of fact, that is, evidence of a current right ankle disability. 

Nevertheless the Veteran as a lay person is competent to describe symptoms of pain and stiffness, but a right ankle disability, resulting for a sprain, is not a condition under case law that has been found to be capable of lay observation, and therefore the determination as to the presence or diagnosis or presence of such a disability is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303   (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

As the presence or diagnosis of a right ankle disability cannot be made by the Veteran as a lay person based own personal observation as such a disability cannot be perceived through the use of the senses, for example, by visual observation, and therefore such a disability is not a simple medical condition.  And as previously discussed no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose a right ankle disability. 

For these reasons, the Veteran lay statements and testimony are not competent lay evidence on the question of the presence or diagnosis of a right ankle disability since service or currently, and the Veteran's lay statements and testimony are excluded, that is, not to be considered as evidence favorable to the claim. 



As for the Veteran describing a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional, there is no competent medical evidence of a right ankle disability since service or currently.  

Pain, alone, without a sufficient factual showing that the pain is derived from the in-service injury is not a disability.  Sanchez- Benitez v. Principi, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001). 

Because there is no competent evidence of a current right ankle disability, the Board need not address the Veteran's statements and testimony to the extent she associates her pain and stiffness to the ankle strain in service or on the question of whether the right ankle disability is caused by or aggravated by the service-connected left ankle disability. 

As there is no favorable competent evidence of a current right ankle disability, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for tinnitus is granted.

Service connection for a right ankle disability is denied.


____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


